Exhibit 10.2

EMPLOYMENT AGREEMENT

Gregory Ewert

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 31, 2010 (the
“Effective Date”), by and between Iridium Satellite LLC, a Delaware limited
liability company (the “Company,” and together with Iridium Communications Inc.
and its other subsidiaries, the “Company Group”), and Gregory Ewert (“Executive”
and, together with the Company, the “Parties”). This Agreement supersedes and
replaces in its entirety the offer letter between the Parties dated
September 30, 2004 (the “Offer Letter”).

WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this Agreement;

WHEREAS, Executive desires to continue to be employed on the terms hereinafter
set forth in this Agreement; and

WHEREAS, Executive acknowledges that (i) Executive’s employment with the Company
will provide Executive with trade secrets of, and confidential information
concerning, the Company Group; and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Company
Group.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

1. At-Will Employment. Executive shall continue to be employed by the Company on
an at-will basis, meaning either the Company or Executive may terminate
Executive’s employment at any time, with or without Cause or advanced notice.
Executive’s rights to compensation following a termination of employment shall
be only as set forth in Section 8 below.

2. Position and Duties. Executive shall serve as the Company’s Executive Vice
President, Global Distribution Channels. Executive shall perform such duties of
an executive, managerial and reporting nature customary to such position, and as
reasonably assigned to him, from time to time, by the Company’s Chief Executive
Officer (the “CEO”), to whom Executive shall report. Executive shall devote
Executive’s full business time and attention to the performance of Executive’s
duties hereunder and shall not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services, either directly or indirectly; provided, that
nothing herein shall preclude Executive from (i) with the prior written consent
of the Board, serving on the board of directors of other for-profit companies
that do not compete with the Company Group, (ii) serving on civic or charitable
boards or committees, and (iii) managing personal investments, so long as all
such activities described in (i) through (iii) herein do not materially
interfere with the performance of Executive’s duties and responsibilities under
this Agreement.

 

1.



--------------------------------------------------------------------------------

3. Cash Compensation.

(a) Base Salary. Executive’s initial base salary under this Agreement shall be
earned at a rate of $340,000.08 on an annual basis (or $14,166.67 on a
semi-monthly basis) (the “Base Salary”), less standard payroll deductions and
withholdings. Executive shall be paid in accordance with Company practice and
policy. Executive’s Base Salary shall be reviewed and adjusted from time to time
by the Board or a duly authorized committee.

(b) Annual Bonus. Subject to the achievement of the applicable performance goals
determined by the Company and Executive’s continued service through the bonus
payment date, Executive shall be eligible to earn an annual bonus (the “Annual
Bonus”) with a target amount equal to seventy-five percent (75%) of the Base
Salary (the “Target Bonus”). If Executive leaves the employ of the Company prior
to payment of any Annual Bonus, he is not eligible for an annual bonus, prorated
or otherwise, except as expressly contemplated in Section 8 below. The Annual
Bonus earned for any given year shall be paid to Executive on the date on which
annual bonuses are paid to all other senior executives of the Company, but in no
event later than March 15 of the year following the year in which Executive’s
right to the Annual Bonus is no longer subject to a substantial risk of
forfeiture, so as to comply with Treasury Regulation Section 1.409A-1(b)(4).

4. Employee Benefits. Executive shall be eligible to participate in the employee
benefit plans and programs of the Company Group on a basis no less favorable
than such benefits are provided by the Company Group from time to time to the
Company Group’s other senior executives.

5. Vacation. Executive shall be eligible to accrue up to four (4) weeks paid
vacation during each year. Executive shall also be entitled to all paid holidays
and personal days given by the Company Group to its senior executives.

6. Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company Group) in performing services
hereunder. For the avoidance of doubt, to the extent that any reimbursements
(including any taxable benefits reimbursements) are subject to the provisions of
Section 409A of the Code: (a) to be eligible to obtain reimbursement for such
expenses Executive must submit expense reports within 45 days after the expense
is incurred, (b) any such reimbursements will be paid no later than December 31
of the year following the year in which the expense was incurred, (c) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (d) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.

7. Indemnification; D&O Coverage. The Company Group, and its successors and/or
assigns, will indemnify and defend Executive to the fullest extent permitted by
the By-Laws and Certificate of Incorporation of Iridium Communications Inc. (the
“Parent”) with respect to any claims that may be brought against Executive
arising out of any action taken or not taken in Executive’s capacity as an
officer or director of any member of the Company Group.

 

2.



--------------------------------------------------------------------------------

In addition, Executive shall be covered as an insured in respect of Executive’s
activities as an officer and director of any member of the Company Group by the
Parent’s Directors and Officers liability policy or other comparable policies
obtained by the Company’s successors, to the fullest extent permitted by such
policies. The Company Group’s indemnification obligations hereunder shall remain
in effect following the Executive’s termination of employment with the Company
Group.

8. Termination of Employment. Executive’s employment may be terminated under the
following circumstances:

(a) Death. Executive’s employment shall terminate upon Executive’s death. Upon
any such termination, Executive’s estate shall be entitled to receive his Base
Salary through the date of termination (the “Accrued Salary”) and (B) any other
earned but unpaid wages (together, the “Accrued Amounts”). The Accrued Amounts
shall be timely paid following the date of termination in accordance with
applicable laws. All other benefits, if any, due to Executive’s estate following
Executive’s termination due to death shall be determined in accordance with the
plans, policies and practices of the Company Group; provided, that Executive’s
estate shall not be entitled to any payments or benefits under any severance
plan, policy or program of the Company Group. Executive’s estate shall not
accrue any additional compensation (including any Base Salary or Annual Bonus)
or other benefits under this Agreement following such termination of employment.

(b) Disability. The Company may terminate Executive’s employment for Disability.
“Disability” shall mean Executive’s inability, due to physical or mental
incapacity, to perform his duties under this Agreement with substantially the
same level of quality as immediately prior to such incapacity for a period of
ninety (90) consecutive days or one hundred twenty (120) days during any
consecutive six (6) month period. In conjunction with determining Disability for
purposes of this Agreement, Executive hereby (i) consents to any such
examinations which are relevant to a determination of whether Executive is
mentally and/or physically disabled, and (ii) agrees to furnish such medical
information as may be reasonably requested. Upon any such termination, Executive
shall be entitled to receive payment of the Accrued Amounts. All other benefits,
if any, due to Executive following Executive’s termination by the Company for
Disability shall be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive shall not be entitled
to any payments or benefits under any severance plan, policy or program of the
Company Group. Executive shall not accrue any additional compensation (including
any Base Salary or Annual Bonus) or other benefits under this Agreement
following such termination of employment.

(c) Termination for Cause; Voluntary Termination. At any time, (i) the Company
may terminate Executive’s employment for “Cause” (as defined below) by Notice of
Termination (as defined in Section 8(e)) specifying the grounds for Cause in
reasonable detail, and (ii) Executive may terminate Executive’s employment
“voluntarily” (that is, other than by death, Disability or for Good Reason, in
accordance with Section 8(a), 8(b) or 8(d), respectively); provided, that
Executive shall be required to give at least thirty (30) days advance written
notice to the Company of such termination. “Cause” shall mean Executive’s:
(A) material breach of this Agreement, including the willful failure to
substantially perform his duties hereunder; (B) willful failure to carry out, or
comply with, in any material respect, any

 

3.



--------------------------------------------------------------------------------

lawful and reasonable directive of the Board, not inconsistent with the terms of
this Agreement; (C) commission at any time of any act or omission that results
in, or that may reasonably be expected to result in, a conviction, plea of
guilty or no contest or imposition of unadjudicated probation for any felony or
crime involving moral turpitude; (D) unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing Executive’s duties and responsibilities hereunder; (E) breach of any
written policies or procedures of the Company Group that are applicable to
Executive and that have previously been provided to Executive, which breach
causes or is reasonably expected to cause material economic harm to any member
of the Company Group; or (F) commission at any time of any act of fraud,
embezzlement, misappropriation, material misconduct, or breach of fiduciary duty
against the Company or any of its affiliates (or any of their respective
predecessors or successors), which, for the avoidance of doubt, shall not
include any good faith disputes regarding immaterial amounts that relate to
Executive’s expense account, reimbursement claims or other de minimis matters;
provided, however, that in the case of (A), (B) or (E) above, if any such breach
or failure is curable, Executive fails to cure such breach or failure to the
reasonable satisfaction of the Board within fifteen (15) days of the date the
Company delivers written notice of such breach or failure to Executive. For
purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless such act is done or failed to be done intentionally
and in bad faith.

Upon the termination of Executive’s employment pursuant to this Section 8(c),
Executive shall be entitled to receive payment of the Accrued Amounts. All other
benefits, if any, due to Executive following Executive’s termination of
employment pursuant to this Section 8(c) shall be determined in accordance with
the plans, policies and practices of the Company Group; provided, that Executive
shall not be entitled to any payments or benefits under any severance plan,
policy or program of the Company Group. Executive shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.

(d) Termination for Good Reason or Without Cause. At any time, (i) Executive may
terminate Executive’s employment for “Good Reason” (as defined below) and
(ii) the Company may terminate Executive’s employment without Cause (that is,
other than by death, Disability or for Cause, in accordance with Section 8(a),
8(b) or 8(c), respectively). “Good Reason” shall mean the occurrence, without
Executive’s prior written consent, of any of the following events: (A) a
material reduction in the nature or scope of Executive’s responsibilities,
duties and/or authority; provided, that a change in job position (including a
change in title) shall not be deemed a “material reduction” in and of itself
unless Executive’s responsibilities, duties and/or or authority are materially
reduced; (B) a material reduction in Executive’s then-current Base Salary, which
the Company and Executive agree is at least 10% of Executive’s then-current Base
Salary; provided, that a reduction in Base Salary shall not be “Good Reason” to
the extent that the salary reduction is made as part of a broader salary
reduction program of the Company Group affecting a majority of similarly
situated employees; (C) a material reduction in the responsibilities, duties
and/or authority of the supervisor to whom Executive is required to report;
(D) the relocation of Executive’s primary office to a location that increases
Executive’s one-way commute by more than sixty (60) miles; or (E) any other
material breach by the Company of a material term of this Agreement, including
but not limited to a breach of Section 10(d)(iii) by failing to cause any
successor to the Company to expressly

 

4.



--------------------------------------------------------------------------------

assume and agree to perform in all material respects this Agreement; provided,
that any such event described in (A) through (E) above shall not constitute Good
Reason unless Executive delivers to the Company a Notice of Termination for Good
Reason within ninety (90) days after the initial existence of the circumstances
giving rise to Good Reason, and within thirty (30) days following the receipt of
such Notice of Termination for Good Reason the Company has failed to reasonably
cure the circumstances giving rise to Good Reason, and Executive resigns from
all positions he then-holds with the Company Group effective not later than six
(6) months following the initial existence of the circumstances giving rise to
Good Reason.

Upon the termination of Executive’s employment hereunder pursuant to this
Section 8(d), and provided such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definitions thereunder, a “Separation From Service”),
Executive shall receive (A) the Accrued Amounts, and, (B) subject to Executive’s
execution, delivery and non-revocation of an effective release of all claims
against the Company Group substantially in the form attached hereto as Exhibit A
(the “Release”) within the sixty (60) day period following the date of
Executive’s Separation From Service, the following severance benefits
(collectively, the “Severance Benefits”):

(i) an amount equal to 12 months of Executive’s then-current Base Salary,
ignoring any decrease in Base Salary that forms the basis for Good Reason, paid
in equal installments on the Company’s normal payroll schedule over the 12 month
period immediately following the date of Separation From Service (the “Severance
Period”), except as set forth below (the “Salary Continuation”).

(ii) an amount equal to the Annual Bonus for the year of his Separation from
Service that Executive would have earned (had Executive remained employed
through the payment date), based on actual achievement of the designated
performance metrics, pro-rated based on the number of days served in the year of
termination, unless such Separation From Service occurs on or within twelve
(12) months after a Change in Control, in which case the payment under this
clause (ii) shall not be pro-rated, paid in equal installments on the Company’s
normal payroll schedule over the remainder of the Severance Period from and
after the date the Company determines actual performance and the amount of bonus
that would have been earned based on such performance;

(iii) if Executive is participating in the Company’s employee group health
insurance plans on the date of Separation From Service and subject to Executive
making a timely election to continue such coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, or, if applicable, state or local
insurance laws (“COBRA”), then the Company shall pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue Executive’s
health insurance coverage in effect for himself and his eligible dependents on
the termination date until the earliest of (A) the month in which the Severance
Period Ends, (B) the expiration of eligibility for the continuation coverage
under COBRA, or (C) the date when Executive or his dependents become eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules

 

5.



--------------------------------------------------------------------------------

of Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums for the remainder of the COBRA Payment
Period, the Company will instead pay Executive on the first day of each month of
the remainder of the COBRA Payment Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period. If Executive becomes eligible for coverage under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the period
provided in this clause, Executive must immediately notify the Company of such
event, and all payments and obligations under this clause shall cease.

(iv) if such Separation From Service occurs on or within twelve (12) months
after a Change in Control (as defined in the Parent’s 2009 Stock Incentive
Plan), one hundred percent (100%) of Executive’s then-outstanding equity awards
shall become vested (and exercisable, as applicable) effective as of the date of
Executive’s Separation from Service.

All of the Severance Benefits are subject to deductions for applicable tax
withholdings. No Severance Benefits will be paid prior to the day that is sixty
(60) days following the date of Separation From Service. On the sixtieth
(60th) day following the date of Separation From Service, the Company shall pay
in a lump sum the aggregate amount of the cash Severance Benefits that the
Company would have paid Executive through such date had the payments commenced
on the Separation From Service through such sixtieth (60th) day, with the
balance paid thereafter on the applicable schedules described above.

All other benefits, if any, due Executive following a termination pursuant to
this Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive shall not be entitled
to any payments or benefits under any severance plan, policy or program of the
Company Group. Payments under this Agreement are intended to fulfill any
statutory obligation to provide notice or pay in lieu of notice. Executive shall
not accrue any additional compensation (including any Base Salary or Annual
Bonus) or other benefits under this Agreement following such termination of
employment.

(e) Notice of Termination. Any termination of the Executive’s employment by the
Company or by Executive shall be communicated by written Notice of Termination
to the other Party. For purposes of this Agreement, “Notice of Termination”
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon and shall, to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and, as
applicable, the board of directors (and any committees thereof) of each of the
other members of the Company Group.

(g) Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if payments made or benefits provided pursuant to this Section 8 or
otherwise from the

 

6.



--------------------------------------------------------------------------------

Company Group or any person or entity are considered “parachute payments” under
Section 280G of the Code, then such parachute payments shall be limited to the
greatest amount that may be paid to Executive under Section 280G of the Code
without causing any loss of deduction to the Company Group under such section,
but only if, by reason of such reduction, the net after tax benefit to Executive
shall exceed the net after tax benefit if such reduction were not made. “Net
after tax benefit” for purposes of this Agreement shall mean the sum of (i) the
total amounts payable to the Executive under Section 8, plus (ii) all other
payments and benefits which the Executive receives or then is entitled to
receive from the Company Group or otherwise that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, less (iii) the amount
of federal and state income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based upon the rate in effect for such
year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code. The determination as to whether and to what extent payments are required
to be reduced in accordance with this Section 8(g) shall be made at the
Company’s expense by a nationally recognized certified public accounting firm as
may be designated by the Company prior to a change in control (the “Accounting
Firm”). In the event of any mistaken underpayment or overpayment under this
Agreement, as determined by the Accounting Firm, the amount of such underpayment
or overpayment shall forthwith be paid to Executive or refunded to the Company,
as the case may be, with interest at one hundred twenty (120%) of the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Any reduction in
payments required by this Section 8(g) shall occur in the following order:
(1) any cash severance, (2) any other cash amount payable to Executive, (3) any
benefit valued as a “parachute payment,” (4) the acceleration of vesting of any
equity awards that are options, and (5) the acceleration of vesting of any other
equity awards. Within any such category of payments and benefits, a reduction
shall occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and then with respect to amounts that are. In
the event that acceleration of compensation from equity awards is to be reduced,
such acceleration of vesting shall be canceled, subject to the immediately
preceding sentence, in the reverse order of the date of grant.

9. Restrictive Covenants.

(a) Noncompetition. In consideration of the payments by the Company to Executive
pursuant to this Agreement, Executive hereby covenants and agrees that, during
Executive’s employment with the Company and for the one-year period following
the date of Executive’s termination for any reason (the “Restricted Period”),
Executive shall not, without the prior written consent of the Company, engage in
“Competition” (as defined below) with the Company Group. For purposes of this
Agreement, if Executive takes any of the following actions he shall be engaged
in “Competition:” engaging in or carrying on, directly or indirectly, any
enterprise, whether as an advisor, principal, agent, partner, officer, director,
employee, stockholder, associate or consultant to any of the following
competitors of the Company: Inmarsat, Globalstar, Thuraya and ORBCOMM, including
any of their subsidiaries or affiliates or any business into which they are
acquired or merged. Notwithstanding the foregoing, “Competition” shall not
include the passive ownership of securities in any entity and exercise of rights
appurtenant thereto, so long as such securities represent no more than two
percent (2%) of the voting power of all securities of such enterprise.

 

7.



--------------------------------------------------------------------------------

(b) Nonsolicitation and No Hire. In further consideration of the payments by the
Company to Executive pursuant to this Agreement, Executive hereby covenants and
agrees that, during the Restricted Period, Executive shall not (i) induce or
attempt to induce any employee or consultant of the Company Group to leave the
employ or services of the Company Group, or in any way interfere with the
relationship between the Company Group and any employee or consultant thereof,
(ii) except in the performance of Executive’s duties for the Company Group, hire
any person who was an employee of the Company Group at any time during the six
(6) month period immediately prior to the date on which such hiring would take
place, or (iii) call on, solicit or service any customer, supplier, licensee,
licensor or other business relation of the Company Group in order to induce or
attempt to induce such person to cease doing business with, or reduce the amount
of business conducted with, the Company Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
of the Company Group.

(c) Confidential Information. Executive acknowledges that the Company Group has
a legitimate and continuing proprietary interest in the protection of its
“Confidential Information” (as defined below) and that it has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such Confidential Information. During the period of
Executive’s employment and at all times thereafter, Executive shall not, except
with the written consent of the Company or in connection with carrying out
Executive’s duties or responsibilities hereunder, furnish or make accessible to
anyone or use for Executive’s own benefit any trade secrets, confidential or
proprietary information of the Company Group, including without limitation its
business plans, marketing plans, strategies, systems, programs, methods, trade
secrets, employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential Information”); provided, that such
Confidential Information shall not include information which at the time of
disclosure or use, was generally available to the public other than by a breach
of this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company, Executive or such
third party or was otherwise developed or obtained legally and independently by
the person to whom disclosed without a breach of this Agreement. Notwithstanding
the foregoing, Executive may disclose Confidential Information when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, that, if Executive is ordered by a court or other
government agency to disclose any Confidential Information, Executive shall
(i) promptly notify the Company of such order, (ii) at the written request of
the Company, diligently contest such order at the sole expense of the Company as
expenses occur, and (iii) at the written request of the Company, seek to obtain,
at the sole expense of the Company, such confidential treatment as may be
available under applicable laws for any information disclosed under such order.

(d) Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Company Group,
whether written or stored on electronic media (including, without limitation,
Executive’s personal computer or laptop), made or compiled by or on behalf of
Executive in the course of Executive’s employment with the Company Group, or
made available to Executive in the course of

 

8.



--------------------------------------------------------------------------------

Executive’s employment with the Company Group, relating to the Company Group, or
to any entity which may hereafter become an affiliate thereof, but excluding
Executive’s personal effects, Rolodexes and similar items, shall be the property
of the Company, and shall, except as otherwise agreed by the Company in writing,
be delivered to the Company promptly upon the termination of Executive’s
employment with the Company for any reason or at any other time upon request.

(e) Intellectual Property. All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by Executive alone
or with others, at any time during his employment with any member of the Company
Group, and in any way relating to the business activities which are the same as
or substantially similar to the business activities carried on by the Company
Group or proposed to be extended or expanded by the Company Group, or the
products or services of the Company Group, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form
(“Developments”), shall be the sole and exclusive property of the Company.
Executive agrees to, and hereby does, assign to the Company, without any further
consideration, all of Executive’s right, title and interest throughout the world
in and to all Developments. Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights Executive may
have in any such Development to the extent that it might not be considered a
work made for hire. Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.

(f) Enforcement. Executive acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Sections
9(a), 9(b), 9(c), 9(d) or 9(e) herein (collectively, the “Covenants”) would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. In addition, the Company
shall be entitled to immediately cease paying any amounts remaining due pursuant
to Section 8 (other than the Accrued Amounts) if Executive has violated any
provision of Section 9(a) or has materially breached any of his obligations
under Sections 9(b), 9(c), 9(d) or 9(e) of this Agreement. Executive understands
that the provisions of Sections 9(a) and 9(b) may limit his ability to earn a
livelihood in a business similar to the business of the Company but he
nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to Executive, and (v) the consideration provided hereunder is
sufficient to compensate Executive for the restrictions contained in Sections
9(a) and 9(b). In consideration of the foregoing and in light of

 

9.



--------------------------------------------------------------------------------

Executive’s education, skills and abilities, Executive agrees that he shall not
assert that, and it should not be considered that, any provisions of Sections
9(a) and 9(b) otherwise are void, voidable or unenforceable or should be voided
or held unenforceable. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in Sections 9(a)
and 9(b) to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein. In any such
action, suit or proceeding to enforce the Covenants, the prevailing Party shall
be entitled to an award of its or his reasonable attorneys’ fees and costs
incurred.

10. Miscellaneous.

(a) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance, (ii) the execution,
delivery and performance of this Agreement by Executive does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (iii) Executive is not a party to or bound by an employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity which would interfere in any material respect with the
performance of his duties hereunder, and (iv) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company Group in connection with the performance of his duties hereunder.

(b) Mitigation. Executive shall have no duty to mitigate his damages by seeking
other employment and, should Executive actually receive compensation from any
such other employment, the payments required hereunder shall not be reduced or
offset by any other compensation except as specifically provided herein.

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

10.



--------------------------------------------------------------------------------

(d) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and, other than as set forth in Section 10(d)(iii),
shall not be assignable by the Company without the prior written consent of the
Executive (which shall not be unreasonably withheld).

(iii) The Agreement shall be assignable by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided that,
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.

(e) Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile or email to the respective facsimile numbers and email addresses, as
the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery, email or overnight courier
shall be deemed given when delivered, (ii) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission, and (iii) notices sent by registered mail shall be deemed
given two days after the date of deposit in the mail.

If to Executive, to such address (including Company email address) as shall most
currently appear on the records of the Company.

If to the Company, to:

Iridium Satellite LLC

1750 Tysons Boulevard, Suite 1400

McLean, VA 22102

Facsimile:

Attention: Corporate Secretary

 

11.



--------------------------------------------------------------------------------

With a copy, which shall not constitute notice, to:

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656

Facsimile: 703-456-8100

Attention: Brent B. Siler, Esq.

bsiler@cooley.com

(f) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH
OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY, VIRGINIA OR THE EASTERN
DISTRICT OF VIRGINIA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(g) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.

(h) Set Off. The Company’s obligation to pay Executive the amounts and to make
the arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of any amounts owed by Executive to the Company or any of its
affiliates except to the extent any such set-off, counterclaim or recoupment
would violate, or result in the imposition of tax under Section 409A of the
Code, in which case such right shall be null and void.

(i) Compliance with Code Section 409A. It is intended that all of the payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether Severance Payments, expense
reimbursements or otherwise) shall be treated as a right

 

12.



--------------------------------------------------------------------------------

to receive a series of separate payments and, accordingly, each installment
payment under this Agreement shall at all times be considered a separate and
distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Company at the time of his Separation
from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, and if any of the payments, including the
Severance Benefits, upon Separation From Service set forth herein and/or under
any other agreement with the Company are deemed to be “deferred compensation”
(including as a result of the terms of Offer Letter), then to the extent delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code and the related adverse
taxation under Section 409A of the Code, such payments shall not be provided to
Executive prior to the earliest of (i) the expiration of the six (6)-month
period measured from the date of Executive’s Separation From Service with the
Company, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A of the Code without the imposition of adverse
taxation. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this paragraph shall be paid in a lump sum to Executive, and any remaining
payments due shall be paid as otherwise provided in this Agreement or in the
applicable agreement. No interest shall be due on any amounts so deferred.

(j) Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(k) Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.

(l) Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written in respect of the subject
matter contained herein.

(m) Withholding Taxes. The Company shall be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.

(n) Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(o) Cooperation. During the period of Executive’s employment and at any time
thereafter, Executive agrees to cooperate (i) with the Company in the defense of
any legal matter involving any matter that arose during Executive’s employment
with the Company Group, and (ii) with all government authorities on matters
pertaining to any investigation, litigation or administrative proceeding
pertaining to the Company Group. The Company will reimburse Executive for any
reasonable travel and out of pocket expenses incurred by Executive in providing
such cooperation.

 

13.



--------------------------------------------------------------------------------

(p) Survival. Sections 7, 8(d), 8(g), 9, and 10 shall survive and continue in
full force in accordance with their terms notwithstanding any termination of
Executive’s employment with the Company Group.

(q) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

IRIDIUM SATELLITE LLC By:  

    /s/ Matthew J. Desch

  Name:    Matthew J. Desch   Title:    Chief Executive Officer EXECUTIVE

/s/ Gregory Ewert

Gregory Ewert

[Signature Page to Employment Agreement]

 

14.



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS AGREEMENT AND RELEASE, dated as of                     , 20     (this
“Agreement”), is entered into by and between Gregory Ewert (“Executive”) and
Iridium Satellite LLC (the “Company”).

WHEREAS, Executive is currently employed with the Company; and

WHEREAS, Executive’s employment with the Company will terminate effective as of
                    , 201    ;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

1. Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 8(d) of the
employment agreement by and between Executive and the Company, dated as of
December 31, 2010 (the “Employment Agreement”); provided that, no such Severance
Benefits shall be paid or provided if Executive revokes this Agreement pursuant
to Section 5 below.

2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company, Iridium
Communications Inc. (the “Parent”) and any other affiliates of the Parent
(collectively, the “Company Group”), both known and unknown, in law or in
equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and the Virginia Human Rights
Act, all as amended; and all other federal, state and local statutes, ordinances
and regulations. By signing this Agreement, Executive acknowledges that
Executive intends to waive and release any rights known or unknown Executive may
have against the Company Releasees under these and any other laws; provided
that, Executive does not waive or release Claims (i) with respect to the right

 

1.



--------------------------------------------------------------------------------

to enforce this Agreement or those provisions of the Employment Agreement that
expressly survive the termination of Executive’s employment with the Company,
(ii) with respect to any vested right Executive may have under any employee
pension or welfare benefit plan of the Company Group, or (iii) any rights to
indemnification preserved by Section 7 of the Employment Agreement or under any
applicable indemnification agreement, any D&O insurance policy applicable to
Executive and/or the Parent’s certificates of incorporation, charter and
by-laws, or (iv) with respect to any claims that cannot legally be waived.

3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.

5. Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time. The
Company hereby agrees that its executives, managers and officers, and the board
of directors, executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time. Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

IRIDIUM SATELLITE LLC

 

By:

Its: EXECUTIVE

 

Gregory Ewert

 

2.